PER CURIAM.
This is an appeal of a final judgment based on Larry Lieberman’s motion for judgment on the pleadings. The Amended Complaint for breach of contract, breach of duty of good faith and fair dealings, and breach of fiduciary duty was based on an alleged oral partnership agreement. The trial court granted judgment on the pleadings based on the statute of frauds. We reverse.
“A motion for judgment on the pleadings must be ‘decided on the pleadings only.’ ” New Vista Dev. Corp. v. Doral Terrace Assocs., Ltd., 878 So.2d 462, 464-65 (Fla. 3d DCA 2004). Under section 725.01, Florida Statutes (2004), any agreement that is not to be performed within one year is barred unless it is in writing. There is nothing in the pleadings to establish that the partnership was not to be performed within a year. At best, this was an oral contract for an indefinite time which is not barred by the Statute of Frauds. See Elliot v. Carl H. Winslow, Jr., P.A., 737 So.2d 609, 610 (Fla. 2d DCA 1999).
Reversed and remanded for further proceedings.